
	
		I
		112th CONGRESS
		1st Session
		H. R. 1811
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Coffman of
			 Colorado (for himself, Ms.
			 Bordallo, Mr. Harper, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  employment and reemployment rights for certain individuals ordered to full-time
		  National Guard duty.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Employment Protection
			 Act of 2011.
		2.Reemployment
			 rights following certain National Guard duty
			(a)Reemployment
			 rightsSection 4312(c)(4) of
			 title 38, United States Code, is amended—
				(1)by striking
			 or at the end of subparagraph (D);
				(2)by striking the
			 period at the end of subparagraph (E) and inserting ; or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)ordered to
				full-time National Guard duty under the provisions of section 502(f) of title
				32 when the period of duty is expressly designated in writing by the Secretary
				of Defense as covered by this
				subparagraph.
						.
				(b)Effective
			 dateSubparagraph (F) of section 4312(c)(4) of title 38, United
			 States Code, as added by subsection (a), shall apply with respect to an
			 individual ordered to full-time National Guard duty under section 502(f) of
			 title 32, United States Code, on or after September 11, 2001, and shall entitle
			 such individual to rights and benefits under chapter 43 of title 38 of such
			 Code on or after that date.
			
